EXHIBIT 10.1
 
Strategic Alliance Agreement


This Strategic Alliance Agreement (“SAA”) is entered into by and between
Magnegas Corporation (“MNGA”) and United Gas Company a United Arab Emirates
company (“UNIGAS”) entered into on this 5th day of November, 2009.


1.           Recitals


Whereas, MNGA is a corporation organized and existing under the law of the state
of Delaware with its principle place of business in the state of Florida.


Whereas UNIGAS is a company organized and existing under the laws of the UAE
with its principle place of business in UAE.


Whereas, MNGA and UNIGAS are desirous to enter into a collaboration for
promotion of the technology in the United Arab Emirates region of the Middle
East.  The focus of the promotion will be specifically for UNIGAS to replace
existing metal working fuel sales with Magnegas.  UNIGAS is a fuel distributor
in the UAE and has identified Magnegas as a potential green fuel replacement for
Acetylene and other metal working fuels.


MNGA and UNIGAS agree to the following:


2.           Responsibilities for a Strategic Alliance


(a)  
MNGA will provide the technical know-how and related support regarding the
Magnegas Technology, its byproducts and use thereof

(b)  
UNIGAS will provide the local promotional and analysis to determine the best
method for entering the market profitability.

(c)  
UNIGAS is desirous of analyzing the potential of becoming an exclusive
distributor of Magnegas for the region, including the purchase of equipment
directly from Magnegas Corporation so the UNIGAS can produce fuel locally in the
UAE region.



3.           Scope of Alliance


a)           The alliance will focus on the following:
I.           Selling Plasma ARC Flow equipment to convert sewage and other
liquid waste to irrigation water and fuel for the UAE region.


4.           This is a NON-EXCLUSIVE Agreement


5.           Website Links and Image Authorization
  www.magnegas.com
  www.UNIGASTT.com


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
MNGA and UNIGAS authorize each other to be named as a “Partner” on each others
website with a corporate logo linking to its website.


MNGA and UNIGAS have the right to withdraw from this agreement at any time.  The
other party has to delete all logos, references or links from its website upon
written demand not later than 3 days after receiving this demand by e-mail
and/or fax.


DATED:  11/9/2009
 
By:
/s/  Ahmad Abd Al Bari
     
Ahmad Abd Al Bari, UNIGAS
       
DATED: 11/16/2009
 
By:
/s/  Dr. Ruggero Santilli
     
Dr. Ruggero Santilli, Magnegas Corporation
       


 
 
 
 
 
 
Page 2 of 2
 